MORROW, Presiding Judge.
The offense is theft; penalty assessed at confinement in the penitentiary for five years.
From the verdict, as copied in the record, it appears that the jury assessed the punishment at confinement in the penitentiary for five years. Under the Indeterminate Sentence Law, article 775, C. C. P., 1925, it was the duty of the court to so. form the sentence as to demand that the appellant be confined in the penitentiary for an indeterminate period of not less than two nor more than five years. As the sentence appears in the record, it reads that the appellant is to be confined in the penitentiary for a period of not less than two nor more than seven years. The sentence will be reformed so as to declare that the. appellant shall be confined in the penitentiary for a period of not less, than two nor more than five years.
There are no bills of exception or statement of facts before this court. There is no matter which would justify a reversal or require discussion other than as above stated.
As reformed the judgment is affirmed.

Affirmed.